DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US Publication 2018/0364817) in view of Chen (CN 106229198 translation included in file wrapper).
Regarding independent claim 1, Ota teaches a display device, comprising: 
a display panel; (Ota teaches of having a display device, 200 which comprises a display panel, 230 [0093]);
a control circuit board connected to the display panel... and the control circuit board is configured for controlling the display panel to display according to the signal; ([0108, 0126].  Ota teaches in [0126], a circuit board which detects the direction and amount of rotation of a rotation plate operated by user to control the display device based on the ultimate movement of a scroll wheel, 220);
Although Ota teaches of having a rotary knob cap, 221 operated by a user for controlling a display panel in a display panel, Ota does not explicitly disclose:
and a rotary knob assembly connected to the control circuit board, wherein the rotary knob assembly comprises a rotary rod and a rotary knob cap, the rotary rod is connected to the rotary knob cap, and the rotary knob cap is configured to drive the rotary rod to rotate; wherein the rotary knob assembly is configured for generating a signal according to an action of the rotary knob cap and transmitting the signal to the control circuit board,  
However, in the same field of input devices, Chen illustrates in Figs. 1/3, a rotary knob assembly connected to a circuit board, 90, wherein the knob assembly comprises a rotary rod, 31 (knob shaft), a rotary knob cap, 42 which drives the rotary rod to rotate, which operates the encoder, 30 to provide an encoding signal to the main board ([0037]). Additionally, a gap exists between the knob cap, 42 and housing (casing), 60A [0038].  Additionally, Chen also illustrates in Fig. 3 of the rotary knob cap having a body and a connection sleeve (See close-up in Fig. 1) and wherein the rotary knob cap body has a cover plate (outer portion – right most portion in Fig. 3), a baffle plate which are the top and bottom sides surrounding the cover plate and adjacent to a portion of the casing (enclosure body). Fig. 1 illustrates a connection sleeve disposed at the side of the cover plate adjacent to the casing and one end of the rotary rod is disposed in the connection sleeve and fixedly connected to the connection sleeve (portion of 40 in Fig. 1, [0037]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify display device of Ota, having a display panel, control circuit and a rotary knob assembly, to include a rotary knob assembly connected to the control circuit board, wherein the rotary knob assembly comprises a rotary rod and a rotary knob cap, the rotary rod is connected to the rotary knob cap, and the rotary knob cap is configured to drive the rotary rod to rotate; wherein the rotary knob assembly is configured for generating a signal according to an action of the rotary knob cap and transmitting the signal to the control circuit board, as disclosed by Chen, to provide a rotating shaft which is not easily shifted or causing damage [0005].
Regarding dependent claim 2, Ota, as modified by Chen, discloses the display device according to claim 1, wherein:
the rotary knob assembly further comprises a switch encoder, the rotary rod is rotatably connected to the switch encoder, the switch encoder is further connected to the control circuit board, and the signal is generated by a movement of the rotary rod relative to the switch encoder (See teachings of Chen in claim 1).
Regarding dependent claim 3, Ota, as modified by Chen, discloses the display device according to claim 2, wherein the display device further comprises:
a casing, the rotary knob cap is disposed outside the casing, and a gap is provided between the rotary knob cap and the casing (As cited in claim 1, Chen teaches of having a casing, 60A and a gap exists between the knob cap and the casing [0038]. More specifically, Chen indicates a gap of 0.4, 0.5, 0.6 mm.  Ota also illustrates a gap existing between portions of the casing in Fig. 8.  See 221 and casing surface and rear surfaces opposite to display, 230).
Regarding dependent claim 4, Ota, as modified by Chen, discloses the display device according to claim 3, wherein:
 the casing is a rear case of the display device, and the rear case is located at a side of the display device opposite to a display surface of the display panel (See Fig. 8 of Ota casing surface and rear surfaces opposite to display, 230 (portion right above “213” in Fig. 8)).
Regarding dependent claim 6, Ota, as modified by Chen, discloses the display device according to claim 3, wherein:
the rotary knob cap comprises a rotary knob cap body and a connection sleeve, the rotary knob cap body comprises a cover plate and a baffle plate surrounding the cover plate, and the baffle plate is located at a side of the cover plate adjacent to the casing; wherein the connection sleeve is disposed at the side of the cover plate adjacent to the casing, and one end of the rotary rod is disposed in the connection sleeve and fixedly connected to the connection sleeve (See description of Chen in claim 1).

Claims 5, 7, 9-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US Publication 2018/0364817) in view of Chen (CN 106229198 translation included in file wrapper) and in further view of Chion (US Publication 2020/0122575).
Regarding dependent claim 5, Ota, as modified by Chen, discloses the display device according to claim 3, wherein the rotary knob assembly further comprises:
Although the combination of Ota and Chen disclose a rotary rod, a casing and rotary knob cap, they do not explicitly disclose:
an elastic connecting member configured to sleeve the.... rod and located between the casing and the rotary knob cap; 
However, in the same field of endeavor, Chion illustrates in Fig. 5C, having a spring, 540 as a sleeve around a center rod portion located between a casing, 510 and a knob cap, 504.
Ota/Chen teaches a base process/product of a display device comprising a rotary rod, casing and rotary knob cap, which the claimed invention can be seen as an improvement in that the display device has an input component for controlling the display.  Chion teaches a known technique of using an elastic connecting member (spring) configured as a sleeve for a center rod and located between a casing and rotary knob cap that is comparable to the base process/product.
Chion’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ota/Chen and the results would have been predictable and resulted in an elastic connecting member configured to sleeve the rotary rod and located between the casing and the rotary knob cap which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
or 
wherein the rotary knob assembly further comprises an elastic connecting member, the switch encoder comprises a groove, the elastic connecting member is disposed in the groove of the switch encoder, and one end of the rotary rod away from the rotary knob cap is disposed in the groove of the switch encoder, and the elastic connecting member is located between the rotary rod and an inner wall of the groove of the switch encoder.
Regarding dependent claim 7, Ota, as modified by Chen, discloses the display device according to claim 6, but do not explicitly disclose, wherein the rotary knob assembly further comprises:
a shielding sleeve; wherein the shielding sleeve is disposed at the side of the cover plate adjacent to the casing, the connection sleeve is located in the shielding sleeve, one end of the shielding sleeve is configured to protrude from the baffle plate of the rotary knob cap body and distanced from the casing by a gap.
However, in the same field of endeavor, Chion illustrates in Fig. 5C of having a shielding sleeve, to the right of connection sleeve, 516A. The shielding sleeve is disposed at the side of the cover plate, 508 adjacent to a portion of the casing, 510.  The shielding sleeve protrudes from the baffle plate, 512 of the rotary knob cap body and is distance from the casing by a gap. Chion also discloses of having an annular boss, 506, illustrated in Fig. 5C and a baffle plate, left and right portions, wherein, the right side portion is designated by “504.”
Ota/Chen teaches a base process/product of a display device comprising a connection sleeve, casing, rotary knob cap body and a gap, which the claimed invention can be seen as an improvement in that the display device has an input component for controlling the display. Chion teaches a known technique of providing a shielding sleeve; wherein the shielding sleeve is disposed at the side of the cover plate adjacent to the casing, the connection sleeve is located in the shielding sleeve, one end of the shielding sleeve is configured to protrude from the baffle plate of the rotary knob cap body and distanced from the casing by a gap that is comparable to the base process/product.
Chion’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ota/Chen and the results would have been predictable and resulted in a shielding sleeve; wherein the shielding sleeve is disposed at the side of the cover plate adjacent to the casing, the connection sleeve is located in the shielding sleeve, one end of the shielding sleeve is configured to protrude from the baffle plate of the rotary knob cap body and distanced from the casing by a gap, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 9, Ota, as modified by Chen and Chion, discloses the display device according to claim 7, wherein: 
the shielding sleeve, the connection sleeve and the rotary knob cap body... 
Although the combination of Ota, Chen and Chion disclose a shielding sleeve, connection sleeve and rotary knob cap body, they do not explicitly disclose the components are of an integrated structure.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device having the above components to be of an integrated structure, since it has been held that forming in one piece of an article which has formerly been formed in two or more pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).
Regarding dependent claim 10, Ota, as modified by Chen and Chion, discloses the display device according to claim 7, wherein: 
the switch encoder and the control circuit board are both disposed in the casing; and the casing is provided with a through hole, one end of the rotary rod is connected to the rotary knob cap, and the other end of the rotary rod is rotatably connected to the switch encoder through the through hole (See Fig. 3 of Chen, with a portion of the casing, 60a has an opening in the casing and the switch encoder and control circuit board are disposed in (under) the casing and one end of the rotary rod is connected to the rotary knob cap and the other end of the rotary rod is connected to the switch encoder through the hole).
Regarding dependent claim 11, Ota, as modified by Chen and Chion, discloses the display device according to claim 10, wherein: 
an annular boss is provided outside the casing, the through hole is located in a region defined by the annular boss, and a gap is provided between the rotary knob cap and the annular boss (Chion, annular boss, 506 (panel ring), Fig. 5C provided outside the casing and includes a through hole and a gap is provided between the rotary knob cap and the annular boss. See Fig. 5C).
Regarding dependent claim 12, Ota, as modified by Chen and Chion, discloses the display device according to claim 11, wherein: 
Although Chion illustrates the annular boss having a portion of dimension equal to the outer diameter of an end of the rotary knob, the combination of references do not explicitly disclose:
an outer diameter of the annular boss is equal to an outer diameter of an end of the rotary knob cap adjacent to the annular boss.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an outer diameter of the annular boss is equal to an outer diameter of an end of the rotary knob cap adjacent to the annular boss because Applicant has not disclosed that an outer diameter of the annular boss is equal to an outer diameter of an end of the rotary knob cap adjacent to the annular boss provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any portion of annular boss to have a diameter equal to the outer diameter of the rotary knob cap because the rotary knob cap is still performing the same designed function.  Therefore, it would have been an obvious matter of design choice to an outer diameter of the annular boss is equal to an outer diameter of an end of the rotary knob cap adjacent to the annular boss.
Regarding dependent claim 17, Ota, as modified by Chen and Chion, discloses the display device according to claim 11, wherein:
a length of a portion of the shielding sleeve protruding from the rotary knob cap body is greater than a distance between the baffle plate and the annular boss (Chion illustrates in Fig. 5C of the length of the shielding sleeve protruding from the rotary knob cap body is greater than a distance between the baffle plate (pointed to by “504”) and the annular boss, 506).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (US Publication 2018/0364817) in view of Chen (CN 106229198 translation included in file wrapper), Chion (US Publication 2020/0122575) and in further view of Elliott (US Publication 2009/0309819).
Regarding dependent claim 8, Ota, as modified by Chen and Chion, discloses the display device according to claim 7, wherein: 
the connection sleeve, the rotary rod and the rotary knob cap body are coaxial; (See either Chen or Chion, who illustrate the connection sleeve, rotary rod and rotary knob cap body are coaxial (having a common axis)):
The combination of references do not explicitly disclose:
and the connection sleeve is in interference fit with the rotary rod.
However, Elliott discloses that one means of attaching one structural unit to another structural unit can be provided with an interference fit ([0066]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combined structure of Ota, Chen and Chion comprising a connection sleeve attached to a rotary rod by using a means of an interference fit, as disclosed by Elliott, to provide a connection mechanism.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (US Publication 2018/0364817) in view of Chen (CN 106229198 translation included in file wrapper) and in further view of Kim (US Publication 2008/0289940).
Regarding dependent claim 13, Ota, as modified by Chen, discloses the display device according to claim 6, but do not explicitly disclose, wherein: 
a recess is provided in the cover plate of the rotary knob cap body at a side of the cover plate away from the casing and recessed in a direction from a surface of the cover plate to the casing, an axis of the recess of the cover plate is parallel to an axis of the rotary knob cap body, and is not collinear with the axis of the rotary knob cap body.
However, in the same field of endeavor, Kim illustrates in Fig. 4 of having a recess (around “151”) provided at a side of the cover plate away from the casing, 110 and in a direction that is parallel to an axis of the rotary knob cap body.
Ota/Chen teaches a base process/product of display device having a cover plate, rotary knob cap body and a casing, which the claimed invention can be seen as an improvement in that the display device has an input component for controlling the display.  Kim teaches a known technique of a recess is provided in the cover plate of the rotary knob cap body at a side of the cover plate away from the casing and recessed in a direction from a surface of the cover plate to the casing, an axis of the recess of the cover plate is parallel to an axis of the rotary knob cap body, and is not collinear with the axis of the rotary knob cap body that is comparable to the base process/product.
Kim’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ota/Chen and the results would have been predictable and resulted in the display device having a recess is provided in the cover plate of the rotary knob cap body at a side of the cover plate away from the casing and recessed in a direction from a surface of the cover plate to the casing, an axis of the recess of the cover plate is parallel to an axis of the rotary knob cap body, and is not collinear with the axis of the rotary knob cap body, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (US Publication 2018/0364817) in view of Chen (CN 106229198 translation included in file wrapper) and in further view of Christou (US Publication 2005/0012758).
Regarding dependent claim 15, Ota, as modified by Chen, discloses the display device according to claim 1, but do not explicitly disclose, wherein: 
the display device is an electronic picture frame.
However, in the same field of endeavor, Christou discloses in [0032] of the display device as a digital picture frame and further having a power supply connection point, 35 (Fig. 2, [0036]), hanging holes, 32 for mounting the device as well as a card slot, 8 for reading images from expansion cards ([0034]).
Ota/Chen teaches a base process/product of a display device having an input interface, which the claimed invention can be seen as an improvement in that the display has a means for accepting user input.  Christou teaches a known technique of display device is an electronic picture frame that is comparable to the base process/product.
Christou’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ota/Chen and the results would have been predictable and resulted in display device is an electronic picture frame, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (US Publication 2018/0364817) in view of Chen (CN 106229198 translation included in file wrapper) and in further view of Tola (US Publication 2006/0071672).
Regarding dependent claim 16, Ota, as modified by Chen, discloses the display device according to claim 2, wherein:
Although the combination of Ota and Chen disclose a switch encoder and rotary rod, they do not explicitly disclose:
the switch encoder is provided with a plurality of stationary contacts distributed circumferentially with the rotary rod as an axis, and a movable contact is provided on the rotary rod.
However, in the field of encoders, starting in [0077], discloses an encoder having a stator, 302 and rotor, 304 journaled together by rotational coupling, 306.  The rotor turns about a pivot axis C1 (Fig. 13) in the direction of T1 and a detection electrode, 332 extends across a plurality of stationary contacts, 320 located circumferentially with the rotary rod (rotor) as an axis ([0078]), to provide movement detection.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the switch encoder of Ota and Chen, to include the features of the switch encoder is provided with a plurality of stationary contacts distributed circumferentially with the rotary rod as an axis, and a movable contact is provided on the rotary rod, as disclosed by Tola to provide a rotary encoder providing sensing of absolute position of a structure over a predetermined range of rotation ([0002]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (US Publication 2018/0364817) in view of Chen (CN 106229198 translation included in file wrapper), Christou (US Publication 2005/0012758) and in further view of Szolyga (US Publication 2013/0148324).
Regarding dependent claim 18, Ota, as modified by Chen, discloses the display device according to claim 4, but do not explicitly disclose, wherein:
a support hole..... provided in the rear case; a support hole, a charging hole, and a card slot are provided in the....case, the charging hole is configured to connect with a power supply, and the card slot is configured to receive a memory card. 
However, in the same field of endeavor, Christou discloses in [0032] of the display device having a power supply connection point, 35 (Fig. 2, [0036]), hanging holes, 32 (in the rear) for mounting the device as well as a card slot, 8 for reading images from expansion cards ([0034]).
Ota/Chen teaches a base process/product of a display device having an input interface, which the claimed invention can be seen as an improvement in that the display has a means for accepting user input.  Christou teaches a known technique of display device is an electronic picture frame that is comparable to the base process/product.
Christou’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ota/Chen and the results would have been predictable and resulted in display device is an electronic picture frame, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of Ota, Chen and Christou disclose support holes, they do not explicitly disclose:
the support hole is configured to connect with a support rod to support the display device,
However, in the field of displays, Szolgya illustrates mounting holes, 90 to support rods (thin metal bars) in Fig. 3.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Ota, Chen and Christou having holes for mounting the display device, to include the feature of having holes for connecting to support rods, as disclosed by Szolgya, for mounting the display. 
Although the combination of Ota/Chen/Christou/Szolgya disclose having a charging hole and card slot in the case, they do not explicitly disclose:
..... a charging hole, and a card slot are provided in the rear case, 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Ota/Chen/Christou/Szolgya to have the charging hole and card slot located in the rear case, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (US Publication 2018/0364817) in view of Chen (CN 106229198 translation included in file wrapper) and in further view of Agata (US Publication 2002/0054017).
Regarding dependent claim 19, Ota, as modified by Chen, discloses the display device according to claim 1, wherein the rotary knob assembly is configured to:
Although the combination of Ota and Chen disclose a job dial on a display device, they do not explicitly disclose the intended use of the jog dial and therefore, do not explicitly disclose:
perform a rotation operation for switching displayed pictures or videos and a pressing operation for locking the displayed pictures or videos.
However, in the field of jog dials, Agata discloses of rotating a jog dial for scrolling through thumbnail images and indicates pressing the jog dial for selecting the image to perform another function. ([0110, 0112, 0115]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the jog dial of Ota/Chen to include the intended use of the jog dial, performing a rotation operation for switching displayed pictures or videos and a pressing operation for locking the displayed pictures or videos, as disclosed by Agata to allow a user to performing a browsing and selection operation.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent 5,311,666 to Jacobsen discloses a multi-sensor digital encoder but does not explicitly disclose first and second contacts and grooves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693